Order entered November 25, 2013




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-13-00634-CV

                                  TODD PRUETT, Appellant

                                                 V.

                            MICHAEL PITTMAN, M.D., Appellee

                      On Appeal from the 193rd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-12-07463

                                            ORDER
       We GRANT appellee’s November 19, 2013 unopposed motion for an extension of time

to file a brief. Appellee shall file his brief on or before December 5, 2013.


                                                       /s/   ADA BROWN
                                                             JUSTICE